Citation Nr: 1442764	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to internal derangement of the right knee and/or a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a timely notice of disagreement in March 2011, a statement of the case was issued in June 2011, and a VA Form 9 was received in July 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the Texas Veterans Commission.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's low back disorder is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a low back disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Facts

The Veteran asserts his back was injured during service as a result of repetitive full-force attacks from dogs while serving as a dog handler.

The Veteran's service records were reviewed.  There were no complaints of low back pain during service.  

Personnel records indicate the Veteran was a military working dog (MTD) handler.  See DD Form 214.

Post service, private treatment records from October 2006 indicate the Veteran complained of lumbar back pain, with a history of lower back pain.  He was assessed with lumbar spasm and L5-S1 HNP with radiculopathy.  

In November 2009, the Veteran's treating physician submitted a statement indicating that the Veteran was receiving treatment for a severe L5-S1 degenerative disc with disk space narrowing and mild retrolisthesis at the L5-S1 level.  The physician stated the Veteran had complaints of back pain, stiffness and occasional spasm with repetitive bending, twisting or heavy lifting.  The physician noted that the Veteran indicated he was a military dog handler and during that time, he had frequent exacerbations of back pain and episodic injuries to his lower back from lifting and handling 55 to 120 pound military dogs.  The physician opined that in all medical probability and reasonableness, the Veteran may have accelerated or aggravated his current L5-S1 degenerative disc during that time.

The Veteran was afforded a VA examination in September 2010.  After examination, the Veteran was diagnosed with L5-S1 herniated disc/degenerative disc disease.  The examiner stated that the issue of whether the Veteran's current back disorder was related to military service could not be resolved without resort to mere speculation.  The examiner noted that there was no evidence in the claims file that the Veteran had any problems during his military service and he did not seek medical attention for his back until 4 years after service.  The examiner also stated that the Veteran's private physician's opinion was speculative.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of L5-S1 herniated disc/degenerative disease disease.  See September 2010 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

The Veteran testified that he experienced minor to moderate back pains during service, while training dogs ranging in weight from 60 to 120 pounds.  See March 2014 BVA Hearing Transcript, page 12.  The Veteran asserted that he self-treated his back pain during service and did not seek medical treatment during service unless he was seriously incapacitated.  Id. at pages 4, 13.  

The Veteran's mother-in-law and his wife have also submitted statements asserting that the Veteran suffered from back problems during service, but did not seek treatment.  See March 2014 statement from R.F. and J.G.  

Although not seen for complaints of back pain during service, the Board finds the Veteran's assertions that he suffered from back pain during service to be credible.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, the Veteran's personnel records verify that he was a dog handler.  As such, the Board finds the evidence demonstrates that the Veteran suffered from back pain during his period of active duty service.  Shedden element (2) has been satisfied.  See Shedden, supra.

The Veteran's private physician opined in November 2009 that in all medical probability, the Veteran's episodic injuries to his lower back from lifting and handling 55-120 pound military dogs, may have accelerated or aggravated his L5-S1 degenerative disc disease.  The Board finds the private physician's opinion to be highly probative evidence.  As noted, this opinion was based on consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination.  

The Board notes the September 2010 VA examiner's opinion that the Veteran's back disorder could not be related to military service without resort to speculation.   The Board acknowledges that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the September 2010 VA examiner explained that there was no evidence of back problems during service in the claims file and the Veteran did not seek medical attention until four years after leaving service.  Although the VA examiner explained the inability to render an opinion, the examiner did not appear to consider the Veteran's lay statements with respect to onset and continuity of symptomatology of his back pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the VA examiner did not offer any explanation or rationale for stating that the private physician's opinion was speculative.  For these reasons, the Board cannot find the September 2010 VA opinion to be more probative than that of the November 2009 private opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's low back disorder is causally or etiologically due to service.

Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In summary, the weight of the evidence is in equipoise that the Veteran developed a low back disorder during service.  Furthermore, the Veteran has a post-service diagnosis of L5-S1 herniated disc/degenerative disease and a physician has linked the Veteran's current disorder to his time in service.  For these reasons, the Board finds that the Veteran is entitled to service connection for a low back disorder.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for a bilateral foot disorder.  He asserts his foot disorder began during service, or in the alternative, that his foot disorder is proximately due to or aggravated by his service-connected right knee and/or low back disabilities.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran has a current diagnosis of plantar fasciitis.  See December 2011 private treatment note.  He is service connected for internal derangement of the right knee and as a result of this decision, he has been granted service connection for a low back disorder.

To date, the Veteran has not yet been afforded a VA examination for his claimed foot disorder, and a medical opinion has not yet been obtained regarding whether his foot disorder is causally or etiologically due to service or whether it is proximately due to or aggravated by his service-connected disabilities.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Additionally, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for a bilateral foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

All current foot disorders should be diagnosed.

For each diagnosed foot disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's bilateral foot disorder is causally or etiologically due to service; and,

b)  that the Veteran's bilateral foot disorder is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected internal derangement of the right knee and/or low back disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


